t c summary opinion united_states tax_court jordan lee schwening petitioner v commissioner of internal revenue respondent docket no 27056-07s filed date jordan lee schwening pro_se douglas s polsky for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole question presented for decision is whether payments petitioner made to his ex-wife met the definition of alimony under the internal_revenue_code because we are required to hold that those payments were not alimony we must sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed jordan lee schwening petitioner resided in the state of kansas the marriage between petitioner and his ex-wife was dissolved in by a state court in colorado pursuant to that court’s stipulated final orders final orders petitioner was to pay his ex-wife the amount of dollar_figure per month as and for family maintenance the payments were to be made for six years from date and are non-modifiable the final orders further explained that if minor child is still in his minority at the end of the said six-year period of non-modifiable maintenance the parties shall agree to an amount of child_support for that child in petitioner paid his ex-wife dollar_figure pursuant to the final orders and he deducted that amount as alimony on his federal_income_tax return respondent disallowed the claimed deduction because the payments did not meet the requirements for an alimony deduction under sec_71 discussion3 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any amount received as alimony or separate_maintenance payments as defined in sec_71 the relevant provision of which explains sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- because of some difficult economic circumstances petitioner was unable to pay his ex-wife the full amount of dollar_figure due at that time the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument such payment as a payment includible in gross_income does not designate which is not and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse both parties agree that petitioner’s payments to his ex-wife satisfied the requirements set out in sec_71 b and c the parties do not agree however whether the requirement to make payments would have terminated in the event of petitioner’s ex-wife’s death see sec_71 although sec_71 originally required that a divorce_or_separation_instrument affirmatively state that liability for payments terminate upon the death of the payee spouse in order to be considered alimony the statute was retroactively amended in so that such payments now qualify as alimony as long as termination of such liability would occur upon the death of the payee spouse by operation of state law 102_f3d_842 6th cir affg tcmemo_1995_183 if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be deductible as alimony by the payor see 407_f3d_186 3d cir affg tcmemo_2003_163 here the final orders do not provide any conditions for the termination of the payments to petitioner’s ex-wife other than the operation of time and a minor child reaching the age of majority some courts have held that payments are not considered alimony to the extent that the divorce_or_separation_instrument fixes a sum of money as child_support or provides that the payments are reduced on the happening of an event related to the child or at a time associated with such an event kean v commissioner supra pincite emphasis in original because the final orders do not expressly provide for the termination of petitioner’s payments in the event of his ex- wife’s death we look to colorado state law to resolve the issue see 309_us_78 see also eg kean v commissioner supra pincite 81_tc_614 affd without published opinion 829_f2d_39 6th cir berry v commissioner tcmemo_2000_373 stating although federal_law controls in determining the taxpayer’s income_tax_liability state law is necessarily implicated in the inquiry inasmuch as the nature of the payor’s liability for the payment was based in state law affd 36_fedappx_400 10th cir petitioner contends that the intent of the final orders was both to provide for the deductibility of his payments and to comply with colo rev stat the colorado rule clarifying that the obligation to pay future maintenance terminates on the death of either party petitioner testified that his ex-wife also agreed that the payments made to her would be deductible to him however colo rev stat speaks to future maintenance not family maintenance and it is the latter that is the relevant term in the final orders further because the final orders’ provision clearly deals with at least in part child_support we are unable to ascertain what portion of petitioner’s payments might have been for spousal support and what portion was intended to provide support of the couple’s children compare sec_71 explaining that child_support is not alimony and colo rev stat explaining that child_support payments do not terminate upon the death of a parent obligated to support the child see also colo rev stat what we can ascertain is that the final orders contain a provision that calls for petitioner to provide unallocated support through monthly payments to his ex-wife thus if the unallocated support payments would terminate upon petitioner’s ex-wife’s death petitioner’s payments would be considered alimony if not then we must sustain respondent’s determination petitioner argues that any portion of the payments providing for child_support would terminate in the event of his ex-wife’s death because petitioner would then become the custodial_parent unfortunately as logical as that argument might seem the law does not operate that way child_support is expressly not alimony sec_71 the court_of_appeals for the tenth circuit has explained that under colorado law unallocated payments of temporary maintenance and child_support do not terminate upon the death of the payee spouse and are thus not deductible as alimony 293_f3d_1208 10th cir affg miller v commissioner tcmemo_1999_273 in the absence of a different interpretation from the colorado supreme court lovejoy is both controlling and on point for the reasons discussed above we sustain respondent’s determination that petitioner’s payments made to his ex-wife in did not satisfy the statutory requirements of sec_71 and accordingly decision will be entered for respondent
